                                  CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        October 22, 2019

TIME:                       3: 30 p.m.

DOCKET NUMBER(S):           CV 19-3571 (FB)



NAME OF CASE(S):
                            Luyando v. Pay-O-Matic Check Cashing Corp. et al

FOR PLAINTIFF(S):
                            Weisenberg
FOR DEFENDANT(S):
                            Luyando, Kozak, Burker, and Shinder

NEXT CONFERENCE(S):         N/A

FTR/COURT REPORTER:         N/A

TELEPHONE CONFERENCE RULINGS:

Lee and Seeling for Buchanan, plaintiff in related action 18cv885.

By October 29, 2019, the parties in the two Luyando actions, 19cv3571 and 19cv3578, will
file a stipulation dismissing 3578 without prejudice to pursuing the claims asserted therein
in 3571.

Counsel are encouraged to submit a letter to the Court if they agree that a settlement
conference might be productive.
